Title: From George Washington to Robert Morris, 13 January 1777
From: Washington, George
To: Morris, Robert



Dear Sir,
Morris Town Jan. 13th 1777.

If a midst a multiplicity of Important matters, you could suffer a trivial one to Intrude, I should thank you most heartily, for taking a Letter or two of mine, when you do your own, by the Southern Mail, and forwarding of them, as oppertunity offers, to the Camp. I have long since drop’d all private corrispondance with my friends in Virginia, finding it incompatable with my public business—A Letter or two from my Family are regularly sent by the Post, but very irregularly received, which is rather mortifying, as it deprives me of the consolation of hearing from home on domestick matters.
I beg you’ll excuse this freedom and do me the justice to believe that with very sincere esteem & regard I am Dr Sir Yr Most Obedt Ser.

Go: Washington

